Citation Nr: 0415087	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  98-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for skin symptoms, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue and 
drowsiness, including as due to an undiagnosed illness.

3.  Entitlement to service connection for fevers or sweats, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for stomach symptoms, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for joint symptoms, 
including as due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1979 to 
January 1985, and from September 1990 to June 1991.  He also 
appears to have had active duty between January 1977 and May 
1977, although these particular dates have not yet been 
verified.  He served in the Southwest Asia theater of 
operations from November 5, 1991, to May 2, 1992.  
  
The claims concerning entitlement to service connection for 
symptoms of an undiagnosed illness come to the Board of 
Veterans' Appeals (Board) from an April 1996 RO rating 
decision.  The veteran filed a notice of disagreement in 
December 1996, the RO issued a statement of the case in May 
1998, and the veteran perfected his appeal in June 1998.  

The claim concerning entitlement to service connection for 
PTSD comes to the Board from a June 2000 rating decision.  
The veteran filed a notice of disagreement in July 2000, the 
RO issued a statement of the case in October 2000, and the 
veteran perfected his appeal in December 2000.   

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

General considerations

A request for service personnel records dated in June 1999 
indicates that the veteran had a period of active duty from 
January 9, 1977, to May 28, 1977.  A DD Form 214 confirms 
that he had four months and twenty dates of active duty 
before his period of active duty beginning in May 1979.  
However, the specific dates of this pre-1979 period of active 
duty have not actually been verified, and this should be done 
on remand.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
Since the enactment of the VCAA in November 2000, the RO has 
not sent the veteran a letter specifically explaining what 
information and evidence not of record is necessary to 
substantiate his claims, what information and evidence VA 
will seek to provide, and what information and evidence he is 
expected to provide.  This should be done.   

The most recent supplemental statement of the case 
referencing the veteran's claims for service connection for 
symptoms of an undiagnosed illness was issued by the RO in 
June 1999.  Since then (along with the passage of the VCAA), 
VA treatment records were associated with the claims file (in 
March 2002 and July 2003).  Following the development 
detailed below, the RO should issue a new supplemental 
statement of the case which discusses these medical records 
as well as VA's various duties to notify and assist as they 
apply to the veteran's claims for service connection.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In its supplemental 
statement of the case, the RO should also reference and 
consider this new law.

Skin symptoms

Throughout the course of this appeal, the veteran has 
repeatedly stated that he has skin symptoms on his heels, 
thighs, buttons, back, arms and hands, which he contends is 
due to his service in the Southwest Asia theater of 
operations.  Service medical records from that period do not 
reflect any complaints or findings of any skin symptoms or 
conditions.  In fact, on an April 1991 medical evaluation 
form, the veteran denied having any rash, skin infection, or 
sores.    

Nevertheless, he has sought VA outpatient treatment for these 
symptoms since discharge and has been variously diagnosed as 
having possible contact dermatitis (June 1992), rule out 
tinea versus contact dermatitis (September 1992), eczematous 
dermatitis (December 1994), xerotic eczema (February 1995), 
fungal rash of the hands (May 1996), tinea pedis and eczema 
of the buttocks (October 1996), rash (November 1996), 
nummular eczema (February 1997), probable urticaria (October 
1997), hand dermatitis and tinea (August 1998), possible 
porphyria cutanea tarda versus lichen planus versus eczema 
(August 1998), skin rash, etiology unknown, possible atypical 
lichen planus (August 1998), and dermatitis lesions which 
were not thought to be related to systemic or parasitic 
infection (November 1998).

At an October 1994 VA examination, the veteran was diagnosed 
as having multiple somatic complaints (including a rash of 
his hands and feet) which he related to his Persian Gulf 
experience.  At a December 1998 VA examination, he was 
diagnosed as having severe tinea pedia with intermittent 
exacerbations "secondary to Gulf War exposure," 
folliculitis of the scalp "secondary to Gulf War exposure," 
and severe intermittent pustular bullous lesions of the back, 
feet, waistline area, intertrigonal area, testes, and penis.  
The examiner noted that the exact diagnosis of this latter 
skin disease was unknown.  She stated that review of the 
veteran's medical records revealed numerous dermapathologic 
examinations which failed to yield a specific diagnosis.  
While noting that there was no histologic biopsy, she 
concluded that skin manifestations on the veteran's back were 
consistent with pustular bullae (somewhat similar to 
pemphigus).  She attributed these conditions to the veteran's 
"Gulf War exposure" since he had no prior episodes of rash 
or family history of a skin disorder.    

Despite these medical records, it still is unclear whether 
the veteran has either (a) a diagnosed skin disease which was 
first manifested on active duty, or (b) skin symptoms of a 
undiagnosed illness arising from his active duty in the 
Southwest Asia theater of operations.  A new VA examination 
is necessary for a clearer opinion, as detailed below. 

Fatigue and drowsiness, fevers or sweats, and dizziness

At an October 1994 VA examination, the veteran complained of 
a feverish-type sensation and constant fatigue.  He also 
stated that he would sometimes awaken in a sweat.  Finally, 
he complained of dizziness and light-headedness.  He was 
diagnosed as having multiple somatic complaints which he 
related to his Persian Gulf experience.    

At a December 1998 VA examination, he reported having had two 
episodes of dizziness since returning from the Gulf War.  In 
one incident (which apparently occurred in 1996), he had a 
sudden onset of blurred vision lasting a few seconds.  He 
veered the truck he was driving and almost lost control, but 
did not have an accident.  He denied any vertigo, 
lightheadedness, jerking, loss of consciousness, or postictal 
state at that time.  He apparently had a second episode at a 
stop light when he had a sudden onset of blurring vision and 
almost hit the car in front of him.  He also mentioned 
feeling lightheaded after suddenly rising from a sitting or 
supine position.  This apparently resolved spontaneously if 
he sat right back down.

Following this examination, the VA examiner assessed the 
veteran as having dizziness and concluded that the veteran's 
history was not suggestive of any type of neurological or 
cardiac event.  His symptoms were deemed to be quite vague 
and the examiner stated that he was not able to provide any 
diagnosis.  However, the examiner noted that review of 
systems was quite remarkable for major depression with 
psychotic features.  The examiner believed a lot of the 
veteran's symptoms (including chronic fatigue, night sweats, 
daytime somnolence, and occasional vague dizziness) might be 
related to his mental condition.  Further psychiatric 
evaluation was recommended.  In summary, the examiner 
concluded that the neurologic examination was entirely normal 
and he did not suspect any organic etiology of the veteran's 
symptoms.    

It remains unclear whether the veteran's reported fatigue, 
drowsiness, fever, sweats, and dizziness are symptoms of a 
undiagnosed illness or "medically unexplained chronic 
multisymptom illness" such as chronic fatigue syndrome 
arising from his active duty in the Southwest Asia theater of 
operations, or are in fact symptoms of a known diagnostic 
illness which nevertheless began in service.  A new VA 
examination is necessary for a clearer opinion, as detailed 
below. 

PTSD

The veteran essentially claims that he currently has PTSD as 
a result of stressors he experienced during the Gulf War.  
Following a December 1998 VA examination, he was diagnosed as 
having PTSD due to exposure to combat and physical injury.  
(Interestingly, the veteran's Southwest Asia service was long 
after the ground combat operations ended in early 1991 and he 
was also diagnosed as having, in part, mild PTSD following a 
VA outpatient examination in August 2000, but the PTSD was 
considered to be non combat-war related).  

In any case, in a September 2000 written statement, the 
veteran provided detailed information about his PTSD 
stressors.  Most notably, he recounted how, while driving a 
truck in January 1991 for the 1148th Transportation Company, 
he witnessed an accident in which an individual named "Spc. 
[redacted]" overturned his vehicle and almost caused the 
veteran to wreck.  The veteran reportedly had to pull the 
injured Mr. [redacted] out of his vehicle after the accident.  (In 
a statement received in February 2003, the veteran indicated 
that the injured man's name was "[redacted]").  In his 
September 2000 statement, the veteran indicated that another 
individual, Staff Sgt. [redacted], may have also been a 
witness to this accident.  

The RO should seek more information about this reported 
stressor (including clarification as to the spelling of the 
injured man's name) and attempt to verify the stressor with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Thereafter, if appropriate, the RO should 
schedule a new VA PTSD examination (as detailed below).
 
Stomach symptoms and joint symptoms

By its April 1996 rating decision, the RO denied service 
connection for stomach and joint symptoms, to include as due 
to an undiagnosed illness.  The RO notified the veteran of 
this rating decision in an April 1996 letter.  The veteran 
specifically indicated disagreement with these determinations 
in a November 1996 written statement.  To date, the RO has 
not provided the veteran and his representative with a 
statement of the case concerning these claims.  This should 
be done.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Obtain written verification of the 
veteran's pre-1979 period of active duty 
with the National Personnel Records 
Center.  

2.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied for the 
veteran's claims on appeal.  See also 38 
C.F.R. § 3.159.  This includes sending 
him a letter discussing what information 
and evidence not of record is necessary 
to substantiate his claims, what 
information and evidence VA will seek to 
provide, and what information and 
evidence he is expected to provide.  

3.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressor.  Ask him to clarify the name of 
the man that was injured in the January 
1991 accident (he has variously 
identified him as "[redacted]" and 
"[redacted]").  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
during the accident.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the accident, or who can 
confirm the veteran's proximity to the 
accident.

4.  Regardless of any response from the 
veteran, contact the USASCRUR or other 
appropriate organization and request a 
copy of the Operations Report/Lessons 
Learned (or similar document) for the 
1148th Transportation Company, Mobile 
Troop Command, USASC&FG, FORSCOM FC, 
covering the month of January 1991, and 
copies of any available information 
regarding the injury of "[redacted]" or 
"[redacted]" (or however the 
veteran may have clarified the 
individual's name).  

5.  Once the above development is 
completed, and if and only if the 
development verifies a stressor or 
stressors or confirms that the veteran is 
a veteran of combat, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

6.  Additionally, afford the veteran a 
new VA examination with regard to his 
claims for service connection for skin 
symptoms, fatigue and drowsiness, fevers 
or sweats, and dizziness, including as 
due to an undiagnosed illness.  Ensure 
that the claims folder is made available 
to the examiner, who should carefully 
review it (including medical records from 
the veteran's two periods of active duty) 
before the examination.  Such tests as 
the examiner deems necessary should be 
performed.  Instructions for the 
examiner:  

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his skin, 
drowsiness or fatigue, fevers or 
sweats, and dizziness, and indicate 
what precipitates and what relieves 
them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from skin 
symptoms, drowsiness or fatigue, 
fevers or sweats, and/or dizziness.

c.  State whether the veteran's skin 
symptoms, symptoms of drowsiness or 
fatigue, fevers or sweats, and/or 
dizziness are attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness such as 
chronic fatigue syndrome.  

d.  For each of these symptoms that 
is attributed to a diagnosed 
illness, state whether it is at 
least as likely as not (i.e., 
probability of at least 50 percent) 
that the diagnosed illness was first 
manifested during any of the 
veteran's periods of active duty.
  
e.  For each of these symptoms which 
is attributed to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness such as 
chronic fatigue syndrome, state 
whether there is any evidence that 
the illness (i) was not incurred 
during active service during the 
Gulf War, (ii) was caused by an 
intervening event since the 
veteran's most recent departure from 
service during the Gulf War, or 
(iii) is the result of abuse of 
alcohol or drugs.

7.  Review the claims file and ensure 
that any remaining notification or 
development duties are fulfilled.  See 
38 C.F.R. § 3.159 (2003).  If any 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision.

8.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claims for service connection for skin 
symptoms, fatigue and drowsiness, fevers 
or sweats, and dizziness, including as 
due to an undiagnosed illness, as well as 
the claim for service connection for 
PTSD.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence 
(including records associated with the 
claims file after the June 1999 
supplemental statement of the case) and 
discussion of all pertinent regulations 
(including the VCAA and the most recent 
version of 38 C.F.R. § 3.317).  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

9.  Provide the veteran and his 
representative with a statement of the 
case concerning the claims for service 
connection for stomach symptoms and joint 
symptoms, including as due to an 
undiagnosed illness, and give them an 
opportunity to respond.  If, and only if, 
an adequate substantive appeal is timely 
submitted, return these claims to the 
Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




